DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 1, claims 1-5 in the reply filed on 8/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “comprises” in lines 3, 6.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is  objected to because of the following informalities:  Claim 1 recites in part “the surgical system comprising a first device and a second device,   “ It is unclear which structure is part of the first device and the second device.  The examiner suggests amending the claim to recite “ the surgical system comprising a first device is selected from a group consisting of a clip applier, a visualization system and a second device is selected from a group consisting of a surgical clip, or a robotic surgical system” (see applicant’s disclosure paragraph 212).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al U.S 20080167644 in view of Yates U.S 20090209990.
Claim 1:  Shelton et al disclose a control system for a surgical instrument for use with a surgical system, the surgical system comprising a first device (for example; a processor 306/414) and a second device (for example, an articulation control 16) , the control system comprising: an RFID scanner 370/371 (see paragraph 60); and a control circuit 300 coupled to the RFID scanner, but is silent regarding an RFID scanner that is configured to receive a first datum from a first RFID tag associated with a first device via the RFID scanner; receive a second datum from a second RFID tag associated with a second device via the RFID scanner; determine a communication protocol suitable for the first device and the second device according to the first datum and the second datum; and cause the surgical instrument to utilize the determined communication protocol for communicating with the first device and the second device.  Yates et al, in the same field of endeavor, teach a control circuit 330 coupled to a RFID scanner 350, fig. 15, is configured to receive a first datum from a first RFID tag associated with a first device via the RFID scanner; receive a second datum from a second RFID tag 

Claims 2-3:  Shelton et al disclose wherein each of the first device and the second device is selected from the group consisting of a surgical hub, a visualization system, and a robotic surgical system (it is noted that Shelton discloses a processor 306/414) or articulation control 16 (the control 16 is part of the surgical system that is connected to a joint 29 of a shaft 8 for performing the surgical procedure.  Thus, it is considered to be a part of the surgical hub, see fig. 11)

	Claims 4-5:  Shelton et al disclose wherein the control circuit is configured to receive an operational setting for the surgical instrument from at least one of the first device or the second device via the determined communication protocol (see paragraph 57). , wherein the control circuit is configured to transmit an operational setting to at least one of the first device or the second device via the determined communication protocol (see paragraphs 13, 44, 45, 58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/VI X NGUYEN/Primary Examiner, Art Unit 3771